        Case 1:19-cv-03347-LJL-JLC Document 115 Filed 11/17/20 Page 1 of 2


                                                                                            11/17/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ALEXANDER WILLIAMS,                                            :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-3347 (LJL) (JLC)
                                                               :
N.Y.C. DEPT. OF CORRECTIONS, et al.                            :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Pro se Plaintiff Alexander Williams has renewed his request for an

appointment of counsel by letter dated November 13, 2020 (Dkt. No. 113). The

Court has previously denied Williams’ requests for counsel on August 8, 2019 (Dkt.

No. 27) and again on July 20, 2020 (Dkt. No. 72). In both instances the Court found

that it could not conclude on the record before it that Williams’ claims were

substantial or that he was likely to succeed on the merits.

        As the Court explained in its August 8, 2019 order, for the Court to order the

appointment of counsel, Williams must make “a threshold showing of some

likelihood of merit.” Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010) (citing Cooper

v. A. Sargenti Co., 877 F.2d 170, 174 (2d Cir. 1989)); Carmona v. U.S. Bureau of

Prisons, 243 F.3d 629, 632 (2d Cir. 2001). Because this threshold showing has not

yet been made and given that resources for the appointment of counsel are scarce,

the Court again denies Williams’ request for the appointment of counsel



                                                        1
      Case 1:19-cv-03347-LJL-JLC Document 115 Filed 11/17/20 Page 2 of 2


without prejudice to renewal if the record as further developed warrants it.

       SO ORDERED.

Dated: November 17, 2020
       New York, New York




A copy of this Order has been
mailed to the following:

Alexander Williams
141-180-1632
GRVC
09-09 Hazen Street
E. Elmhurst, NY 11370




                                          2
